Olds, J. —
This is a prosecution for bastardy. Trial had at the September term, 1886, of the Benton Circuit Court, and a verdict finding the appellant to be the father of the child. The cause was continued until the November term, 1886. At the November term the relatrix suggested the death of the child, and witnesses were produced and testified as to the expense of keeping the child during its lifetime, it having lived eighteen weeks, and to the value of the physi*349eian’s services for treating it. The court fixed the amount-to be paid by the appellant at $200, payable in instalments.
Filed Feb. 16, 1889.
Appellant then made a motion for a new trial, assigning as reasons that “ the finding and decision of the court are not sustained by sufficient evidence; ” that “ the finding and decision of the court are not sustained by sufficient evidence and are contrary to law;” that “the damages are excessive, being too large.”
It has been held by this court that the action of the court fixing the amount to be paid by the defendant in a bastardy suit is not a matter occurring at the trial, but a part of the proceedings and judgment of the court after the trial has been concluded, and the question as to the damages being excessive can not be raised by a motion for a new trial. McIlvain v. State, ex rel., 80 Ind. 69; Scott v. State, ex rel., 102 Ind. 277.
There is no question presented for the decision of this court.
Judgment affirmed, with costs.